 Case 6:16-cv-00033-NKM Document 47 Filed 04/02/20 Page 1 of 5 Pageid#: 193




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA                                4/2/2020
                              LYNCHBURG DIVISION

UNITED STATES OF AMERICA and              )
THE COMMONWEALTH OF VIRGINIA,             )
ex. rel. Matthew A. Bolinger, M.D.,       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        ) Civil Action No. 6:16-CV-00033
                                          )
CENTRA HEALTH, INC. and                   )
BLUE RIDGE EAR, NOSE, THROAT,             )
& PLASTIC SURGERY, INC.,                  )
                                          )
      Defendants.                         )
_________________________________________ )


                          JOINT STIPULATION OF DISMISSAL

       The United States of America, the Commonwealth of Virginia, and Relator Matthew A.

Bolinger, M.D., by counsel, file this Joint Stipulation of Dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i), the Settlement Agreement executed with Defendant Centra Health,

Inc., Centra Medical Group, LLC, and Southside Community Hospital, Inc. (Centra Agreement),

and the Settlement Agreement executed with Defendant Blue Ridge Ear, Nose, Throat & Plastic

Surgery, Inc. (Blue Ridge ENT Agreement).

       In accordance with Paragraph 15 of the Centra Agreement and Paragraph 14 of the Blue

Ridge ENT Agreement, and Federal Rule of Civil Procedure 41(a)(1)(B), the dismissal shall be as

follows:

       (1) With Prejudice as to Relator’s claims alleged in the Complaint (ECF No. 1);

       (2) With Prejudice as to claims of the United States or the Commonwealth of Virginia
       against Defendant Centra Health, Inc., Centra Medical Group. LLC, or Southside
 Case 6:16-cv-00033-NKM Document 47 Filed 04/02/20 Page 2 of 5 Pageid#: 194




           Community Hospital, Inc. for the Covered Conduct described in Recital Paragraphs E and
           G of the Centra Agreement;

           (3) With Prejudice as to claims of the United States or the Commonwealth of Virginia
           against Defendant Blue Ridge ENT for the Covered Conduct described in Recital
           Paragraph D of the Blue Ridge ENT Agreement; and

           (4) Without Prejudice as to all claims of the United States or the Commonwealth of
           Virginia other than claims for the Covered Conduct in the above referenced Settlement
           Agreements.

           This Stipulation does not dismiss any claims reserved by the terms of either of the

Settlement Agreements or as contained in separate agreements, if any, by and among any of the

parties.

           The parties respectfully request that the Court enter an Order in the form of the attached

proposed Order.

                                                       Respectfully Submitted,


Dated: April 2, 2020                                   DANIEL P. BUBAR
                                                       Attorney for the United States,
                                                       Acting Under Authority Conferred by
                                                       28 U.S.C. § 515.

                                                       /s/ Sara Bugbee Winn
                                                       Sara Bugbee Winn
                                                       Assistant United States Attorney
                                                       Virginia State Bar No. 35924
                                                       P. O. Box 1709
                                                       Roanoke, Virginia 24008-1709
                                                       Tel: (540) 857-2913
                                                       Email: sara.winn@usdoj.gov




                                             Page 2 of 5
Case 6:16-cv-00033-NKM Document 47 Filed 04/02/20 Page 3 of 5 Pageid#: 195




Dated: April 2, 2020                   COMMONWEALTH OF VIRGINIA


                                        /s/ Kimberly M. Bolton
                                       Kimberly M. Bolton
                                       Virginia State Bar No. 80006
                                       Office of the Attorney General
                                       Medicaid Fraud Control Unit
                                       202 North Ninth Street
                                       Richmond, Virginia 23219
                                       Tel: (804) 786-4619
                                       Email: kbolton@oag.state.va.us




                               Page 3 of 5
Case 6:16-cv-00033-NKM Document 47 Filed 04/02/20 Page 4 of 5 Pageid#: 196




Dated: April 2, 2020                    /s/ Philip M. Sprinkle II
                                       Philip M. Sprinkle II
                                       Virginia State Bar No. 20763
                                       Akerman LLP
                                       750 9th Street, N.W., Suite 750
                                       Washington, DC 20001
                                       Tel: (202) 824-1722
                                       Email: philip.sprinkle@akerman.com
                                                       Counsel for Relator




                               Page 4 of 5
 Case 6:16-cv-00033-NKM Document 47 Filed 04/02/20 Page 5 of 5 Pageid#: 197




                                 CERTIFICATE OF SERVICE

       I certify upon entry of the Court’s order unsealing this case I will send a copy of the
foregoing by email to counsel for Defendants as follows:

                              Philip M. Sprinkle II, Esquire
                              Akerman
                              750 Ninth Street, N.W. Suite 750
                              Washington, D.C. 20001

                              Ankur J. Goel, Esquire
                              McDermott Will & Emery LLP
                              500 North Capitol Street, N.W.
                              Washington, D.C. 20001-1531

                              Eric J. Sorenson, Jr., Esquire
                              Woods Rogers, PLC
                              828 Main Street
                              19th Floor
                              Lynchburg, Virginia 24504

                              Frederick A. Tecce, Partner
                              IceMiller LLP
                              1735 Market Street
                              Suite 3450
                              Philadelphia, PA 19103

                              Timothy D. Belevetz, Partner
                              IceMiller LLP
                              20 F Street, N.W.
                              Suite 850
                              Washington, DC 20001


                                                     _/s/ Sara Bugbee Winn_________
                                                     Sara Bugbee Winn
                                                     Assistant United States Attorney




                                           Page 5 of 5
